Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   DETAILED ACTION

1. This action is response to application filed on 09/20/2021. Claims 21-40 are pending.

                                       Allowable Subject Matter
2. Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also when the current 112 issue in the claim is resolved. The allowable subject matter in claim 34 is “wherein the one or more parameters are configured to facilitate remote communication between the remote computing device and the serial device”.
3. Claims 35-38 depend on objected claim 34, therefore they are also objected to.
	
                           Claim rejections-35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4. Claim 34 recites the limitation "the remote computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
5. Claim 36 recites the limitation "the contents" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
                           Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (U.S. 20100100876) in view of Peng et al. (U.S. 20120137035)
Regarding claim 21:
A serial device server, comprising: a processor; a memory wherein the memory is communicably coupled to the processor and comprises a data capture logic operable by the processor, the data capture logic being configured to: 
establish communication with a serial device (GPS tracking device (a serial device) is connected to provisioning device (a serial device server) through serial connection: Glover figure 2); 
capture data received from the serial device: (receiving device identification information from the GPS tracking device: Glover [0052]).
However, Glover does not explicitly teach receive one or more parameters configured to facilitate continued communication between the serial device server and the serial device.
In similar art, Peng teaches configuration module configures parameters of the virtual port generated by the generation module. After the parameters of the virtual serial port have been configured, the OS can communicate serially with the serial device via the virtual serial port, (see Peng, [0017]).
continue communication with the serial device utilizing the received parameters (the OS can communicate serially with the serial device via the virtual serial port with is emulated from serial port functionality: Peng [0021]-0026]; figure 3; [0012]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Peng’s ideas into Glover’s system in order to efficient communication network therefrom the operating system of the computing device can communicate with peripheral serial devices (Peng, [0004]).
Regarding claim 22:
In addition to the rejection claim 21, Glover-Peng further teaches comprising a serial port: (physical serial port, Peng, figure 1, item 16).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Peng’s ideas into Glover’s system in order to efficient communication network therefrom the operating system of the computing device can communicate with peripheral serial devices (Peng, [0004]).
Regarding claim 23:
In addition to the rejection claim 22, Glover-Peng further teaches the serial port is configured to establish communication between the serial device server and the serial device via a first communication protocol: (Peng teaches configuration module configures parameters of the virtual port generated by the generation module. After the parameters of the virtual serial port have been configured, the OS can communicate serially with the serial device via the virtual serial port, (see Peng, [0017]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Peng’s ideas into Glover’s system in order to efficient communication network therefrom the operating system of the computing device can communicate with peripheral serial devices (Peng, [0004]).
Regarding claim 24:
In addition to the rejection claim 23, Glover-Peng further teaches the first communication protocol is a serial protocol: (computing device communicates with the serial device via serial port: Peng, [0010], lines 1-4). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Peng’s ideas into Glover’s system in order to efficient communication network therefrom the operating system of the computing device can communicate with peripheral serial devices (Peng, [0004]).
Regarding claim 39:
A method of remotely communicating with a serial device, the method comprising: 
establishing communication between a serial device server and a serial device: (GPS tracking device (a serial device) is connected to provisioning device (a serial device server) through serial connection: Glover figure 2);
capturing data received from the serial device: (receiving device identification information from the GPS tracking device: Glover [0052]);
However, Glover does not explicitly teach receiving one or more parameters configured to facilitate continued communication between the serial device server and the serial device.
In similar art, Peng teaches configuration module configures parameters of the virtual port generated by the generation module. After the parameters of the virtual serial port have been configured, the OS can communicate serially with the serial device via the virtual serial port, (see Peng, [0017]).
receiving one or more parameters configured to facilitate continued communication between the serial device server and the serial device: (the first detection module detects if the serial device is connected to the physical serial port, then the activation module activate an interrupt handler to handle an interrupt triggered to the BMC by the serial device, then configuration module configures parameters of the virtual serial port generated by the generation module so the OS can communicate serially with the serial device via the virtual serial port: Peng [0021]-0026]; figure 3).
continuing communication between the serial device server and the serial device utilizing the received parameters: (the OS can communicate serially with the serial device via the virtual serial port with is emulated from serial port functionality: Peng [0021]-0026]; figure 3; [0012]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Peng’s ideas into Glover’s system in order to efficient communication network therefrom the operating system of the computing device can communicate with peripheral serial devices (Peng, [0004]).
Claims 29-30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Glover-Peng in view of Redjaianet al. (U.S. 20080147831)
Regarding claim 29:
Glover-Peng discloses the invention substantially as disclosed in claim 21, but does not explicitly teach generate a user interface.  
In similar art, Redjaianet teaches a user interface allow an administrator to input and view configuration information, (see Redjaianet [0002]-[0003]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Redjaianet’s ideas into Glover-Peng’s system in order to save resources and development time by implying Redjaianet’s ideas into Glover-Peng’s system.
Regarding claim 30:
In addition to the rejection claim 29, Glover-Peng further teaches the user interface comprises any of a graphical interface, a command line interface, or an XML interface: (a user interface allow an administrator to input and view configuration information: Redjaianet [0002]-[0003]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Redjaianet’s ideas into Glover-Peng’s system in order to save resources and development time by implying Redjaianet’s ideas into Glover-Peng’s system.
Regarding claim 40:
Glover-Peng-Redjaianet discloses the invention substantially as disclosed in claim 39, but does not explicitly teach generating a user interface upon establishing communication between a serial device server and a serial device.
In similar art, Redjaianet teaches a user interface allow an administrator to input and view configuration information, (see Redjaianet [0002]-[0003]); 
providing access to the user interface over a network, wherein the user interface is configured to provide input of the one or more parameters: (a user interface allow an administrator to input and view configuration information: Redjaianet [0002]-[0003]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Redjaianet’s ideas into Glover-Peng’s system in order to save resources and development time by implying Redjaianet’s ideas into Glover-Peng’s system.
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Glover-Peng-Redjaianet in view of Carnes et al. (U.S. 20140266783)
Regarding claim 31:
Glover-Peng-Redjaianet discloses the invention substantially as disclosed in claim 29, but does not explicitly teach the user interface is configured to be displayed on a remote computing device.
In similar art, Carnes teaches remote devices configured to receive the pre-defined and post-defined configuration parameters, and display the received configuration parameters on browser, thereby enabling clinicians using the remote devices to view the display parameters in remote locations, (see Carnes [0005]; figure 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Carnes’s ideas into Glover-Peng-Redjaianet’s system in order to save resources and development time by implying Carnes’s ideas into Glover-Peng-Redjaianet’s system.
Regarding claim 32:
Glover-Peng-Redjaianet discloses the invention substantially as disclosed in claim 29, but does not explicitly teach the user interface is hosted on the serial device server and is accessible via a remote network connection.
In similar art, Carnes teaches application servers retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server. The remote devices then request and receive the parameters from the web server, (see Carnes [0032]; figure 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Carnes’s ideas into Glover-Peng-Redjaianet’s system in order to save resources and development time by implying Carnes’s ideas into Glover-Peng-Redjaianet’s system.
Regarding claim 33:
In addition to the rejection claim 32, Glover-Peng-Redjaianet-Carnes further teaches wherein the user interface is further configured to receive the one or more parameters: (application server retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server. The remote devices then request and receive the parameters from the web server: Carnes [0032]; figure 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Carnes’s ideas into Glover-Peng-Redjaianet’s system in order to save resources and development time by implying Carnes’s ideas into Glover-Peng-Redjaianet’s system.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Glover-Peng in view of Kent et al. (U.S. 20130232352)
Regarding claim 25:
Glover-Peng discloses the invention substantially as disclosed in claim 21, but does not explicitly teach comprising a network port.
In similar art, Kent teaches a server comprises USB port (Kent figure 1C, item 18).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kent’s ideas into Glover-Peng’s system in order to save resources and development time by implying Kent’s ideas into Glover-Peng’s system.
Regarding claim 26:
In addition to the rejection claim 25, Glover-Peng- Kent further teaches the network port is configured to establish communication between the serial device server and a remote computing device via a second communication protocol: (Ethernet interface used to connect server to remote access appliance: Kent figure 1B, items 16, 12).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kent’s ideas into Glover-Peng’s system in order to save resources and development time by implying Kent’s ideas into Glover-Peng’s system.
Regarding claim 27:
In addition to the rejection claim 26, Glover-Peng-Kent further teaches the second communication protocol is a network protocol: (Ethernet interface used to connect server to remote access appliance: Kent figure 1B, items 16, 12). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kent’s ideas into Glover-Peng’s system in order to save resources and development time by implying Kent’s ideas into Glover-Peng’s system.
Regarding claim 28:
In addition to the rejection claim 25, Glover-Peng- Kent further teaches the network port is an ethernet port (Ethernet interface used to connect server to remote access appliance: Kent figure 1B, items 16, 12). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kent’s ideas into Glover-Peng’s system in order to save resources and development time by implying Kent’s ideas into Glover-Peng’s system.
                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452